United States Court of Appeals
                                                                           Fifth Circuit
                                                                          F I L E D
           UNITED STATES COURT OF APPEALS
                                                                          February 13, 2006
                    FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                           ____________                                      Clerk
                           No. 05-30122
                           ____________


CHRISTOPHER WILSON, Individually, and in his capacity as
representative of a class of persons illegally convicted in the Mayor’s
Court of Pontchatoula, Louisiana,


                               Plaintiff - Appellant,

versus


PONCHATOULA CITY, LOUISIANA; JULIAN DUFRECHE,
Individually and in his official capacity as Mayor of Ponchatouola,
Louisiana; C W KINCHEN; WAYNE F FOSTER; MARGARET G
HAWKINS; ELOUISE CONLEY-DOTEY; GARY T STANGA,
Individually and in their capacity as members of the City Council of
the City of Ponchatoula; PATRICK DUNN, Individually and in his
capacity as Judge of the Mayor’s Court of the City of Ponchatoula;
SUE DAVIS, Individually and in her capacity as Clerk of the Mayor’s
Court of the City of Ponchatoula; TIM GIDEON, Individually and in
his capacity as the Chief of Police of the City of Ponchatoula;
JEFFREY MILLER, Individually and in his capacity as a Police
Officer of the City of Ponchatoula; THOMAS B WATERMAN,
Individually and in his capacity as City Attorney of the City of
Ponchatoula,


                               Defendants - Appellees.



           Appeal from the United States District Court
              For the Eastern District of Louisiana
                    USDC No. 2:03-CV-2723
Before JOLLY, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

       AFFIRMED. See 5TH CIR. R. 47.6.




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                               -2-